Name: Commission Regulation (EEC) No 3512/87 of 23 November 1987 re-establishing the levying of customs duties on dolls falling within heading No 97.02 of the Common Customs Tariff originating in the Philippines to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  miscellaneous industries;  Asia and Oceania
 Date Published: nan

 No L 334/ 14 Official Journal of the European Communities 24. 11 . 87 COMMISSION REGULATION (EEC) No 3512/87 of 23 November 1987 re-establishing the levying of customs duties on dolls falling within heading No 97.02 of the Common Customs Tariff originating in the Philippines to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply total importations into the Community, originating from third countries in 1984 ; Whereas, in the case of dolls falling within heading No 97.02 of the Common Customs Tariff, the reference base is fixed at 9 680 000 ECU ; whereas, on 18 November 1987, imports of these products into the Community originating in the Philippines reached the reference base in question after being charged there against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against the Philippines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3924/86 duties on the products listed in Annex II origi ­ nating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 1 4 ; Whereas, as provided for in Article 14 where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the HAS ADOPTED THIS REGULATION : Article 1 As from 27 November 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in the Philippines : Description Order No CCT heading No and NIMEXE code 30.5153 97.02 (97.02-all numbers) Dolls Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .